EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 7-12 are cancelled.

Reasons for Allowance
This application is in condition for allowance except for the presence of claims 7-12 directed to inventions non-elected without traverse.  Accordingly, claims 7-12 have been cancelled.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 9/15/21 are persuasive.  The closest prior art of record fails to teach or suggest the method of casting a casting product having tubular flow passages as claimed.  In particular, the prior art of record fails to teach “wherein the fixed mold or the movable mold has a cone portion at a front end thereof, wherein the cone portion is inserted through and coupled with an inner side of the inner fixing member, wherein each of the outer fixing member and the inner fixing member has a ring shape having a circular cross section, wherein a diameter of the inner fixing member is smaller than a diameter of the outer fixing member, wherein the inner fixing member is disposed inside the outer fixing member” in combination with the remaining features of independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735